        Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 1 of 42



 1   Carolyn H. Cottrell (SBN 166977)
     Ori Edelstein (SBN 268145)
 2   Michelle S. Lim (SBN 315691)
     SCHNEIDER WALLACE
 3   COTTRELL KONECKY
     WOTKYNS LLP
 4   2000 Powell Street, Suite 1400
     Emeryville, California 94608
 5   Telephone: (415) 421-7100
     Facsimile: (415) 421-7105
 6   ccottrell@schneiderwallace.com
     oedelstein@schneiderwallace.com
 7   mlim@schneiderwallace.com
 8   Sarah R. Schalman-Bergen (admitted pro hac vice)
     Krysten L. Connor (admitted pro hac vice)
 9   BERGER MONTAGUE PC
     1818 Market Street, Suite 3600
10   Philadelphia, Pennsylvania 19103
     Telephone: (215) 875-3000
11   Facsimile: (215) 875-4604
     Sschalman-bergen@bm.net
12   KConnon@bm.net
13   Attorneys for Plaintiff, the Collective,
     and putative Class, and Aggrieved Employees on
14   behalf of the State of California
15

16                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
17

18   PAUL MONPLAISIR, on behalf of himself               Case No. 3:19-cv-01484-WHA
     and all others similarly situated,
19                                                       NOTICE OF FILING OF CONSENTS TO
                    Plaintiffs,                          JOIN COLLECTIVE ACTION
20
             vs.
21
     INTEGRATED TECH GROUP, LLC and
22   ITG COMMUNICATIONS LLC,                             Judge: Hon. William Alsup
23                  Defendants.                          Complaint Filed: March 21, 2019
                                                         Trial Date:   October 19, 2020
24

25

26

27

28


                     NOTICE OF FILING OF CONSENTS TO JOIN COLLECTIVE ACTION
                   Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
        Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 2 of 42



 1              NOTICE OF FILING CONSENTS TO JOIN COLLECTIVE ACTION
 2         Plaintiff Paul Monplaisir, individually and on behalf of all persons similarly situated,
 3   hereby files the following Opt-In Consent Forms, submitted herewith as Exhibits 1 through 19,
 4   pursuant to the Fair Labor Standards, Act, 29 U.S.C. §§ 201, et seq.
 5

 6                           CONSENTS TO JOIN COLLECTIVE ACTION
 7        EXHIBIT NUMBER                               NAME                          OPT-IN NUMBER
 8                  1                               Paul Forkey                               225
 9                  2                               Kip DeVille                               226
10                  3                             Roberto Canales                             227
11                  4                                John Pierre                              228
12                  5                             Enrique Garcia                              229
13                  6                             Peter McClung                               230
14
                    7                               Jamie Ponce                               231
15
                    8                               Seth Conner                               232
16
                    9                               Marty Scott                               233
17
                   10                               Derrick Vaz                               234
18
                   11                            Macrnick Richard                             235
19
                   12                               David Hayes                               236
20
                   13                             Moises Calatayu                             237
21
                   14                             Adam L. Brown                               238
22
                   15                               Jason Barrett                             239
23
                   16                           Amilcar McKenzie                              240
24
                   17                          Chevaughn Bradnock                             241
25
                   18                               Ricky Dugat                               242
26

27                 19                              Long Nguyen                                243

28

                                                          1
                      NOTICE OF FILING OF CONSENTS TO JOIN COLLECTIVE ACTION
                    Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
       Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 3 of 42



 1   Date: December 2, 2019                   Respectfully submitted,
 2
                                              /s/ Ori Edelstein
 3                                            Carolyn H. Cottrell
                                              Ori Edelstein
 4                                            Michelle S. Lim
                                              SCHNEIDER WALLACE
 5                                            COTTRELL KONECKY
                                              WOTKYNS LLP
 6
                                              Sarah R. Schalman-Bergen (admitted pro hac vice)
 7                                            Krysten L. Connor (admitted pro hac vice)
                                              BERGER & MONTAGUE, P.C.
 8
                                              Attorneys for Plaintiff, the Collective,
 9                                            and putative Class, and Aggrieved Employees on behalf
                                              of the State of California
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
                    NOTICE OF FILING OF CONSENTS TO JOIN COLLECTIVE ACTION
                  Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
        Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 4 of 42



 1                                     CERTIFICATE OF SERVICE
 2         I hereby certify that on December 2, 2019, I electronically filed the foregoing document
 3 with the Clerk of the Court using the Court's CM/ECF system, which will send a notice of

 4 electronic filing to all CM/ECF participants.

 5   Date: December 2, 2019                     Respectfully submitted,
 6
                                                /s/ Ori Edelstein
 7                                              Carolyn H. Cottrell
                                                Ori Edelstein
 8                                              Michelle S. Lim
                                                SCHNEIDER WALLACE
 9                                              COTTRELL KONECKY
                                                WOTKYNS LLP
10
                                                Sarah R. Schalman-Bergen (admitted pro hac vice)
11                                              Krysten L. Connor (admitted pro hac vice)
                                                BERGER & MONTAGUE, P.C.
12
                                                Attorneys for Plaintiff, the Collective,
13                                              and putative Class, and Aggrieved Employees on behalf
                                                of the State of California
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          3
                      NOTICE OF FILING OF CONSENTS TO JOIN COLLECTIVE ACTION
                    Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 5 of 42




             EXHIBIT 1
          Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 6 of 42


                                                OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: Paul Forkey
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state) Ft.Myers,
         FL                                   from on or about (start date) ___Sep-17_______ to
         on or about (end date) ____Dec-17___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 11/28/2019 at 0:10 (Date Signed)
                                                                   Paul Forkey _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 7 of 42




             EXHIBIT 2
          Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 8 of 42


                                                OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: Kip DeVille
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state)
         Jacksonville,, FL                  from on or about (start date) ___Mar-15_______ to
         on or about (end date) ____Mar-18___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 11/28/2019 at 0:13 (Date Signed)
                                                                   Kip DeVIlle _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 9 of 42




             EXHIBIT 3
         Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 10 of 42


                                                OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: Roberto Canales
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state) Miami,
         FL                                  from on or about (start date) ___Aug-16_______ to
         on or about (end date) ____May-19___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 11/28/2019 at 0:15 (Date Signed)
                                                                   Roberto Canales _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 11 of 42




             EXHIBIT 4
         Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 12 of 42


                                                OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: John
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state) Miami,
         FL                                  from on or about (start date) ___2017_______ to
         on or about (end date) ____2019___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 11/28/2019 at 0:16 (Date Signed)
                                                                   John pierre _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 13 of 42




             EXHIBIT 5
         Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 14 of 42


                                                OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: Enrique
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state) Miami,
         FL                                   from on or about (start date) ___2/18/2018_______
         to on or about (end date) ____8/1/2018___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 11/28/2019 at 0:52 (Date Signed)
                                                                   Enrique Garcia _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 15 of 42




             EXHIBIT 6
         Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 16 of 42


                                                OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: Peter McClung
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state) Houston,
         TX                                   from on or about (start date) ___Jun-16_______ to
         on or about (end date) ____Aug-17___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 11/28/2019 at 1:50 (Date Signed)
                                                                   Peter McClung _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 17 of 42




             EXHIBIT 7
         Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 18 of 42


                                               OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: Jamie Ponce
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state) Fort
         Myers, FL                            from on or about (start date) ___6/1/2017_______
         to on or about (end date) ____7/28/2017___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 11/28/2019 at 15:27 (Date Signed)
                                                                   Jamie Ponce _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 19 of 42




             EXHIBIT 8
         Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 20 of 42


                                               OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: Seth Conner
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state)
         Jacksonville, FL                     from on or about (start date) ___9/1/2017_______
         to on or about (end date) ____2/28/2018___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 11/29/2019 at 23:37 (Date Signed)
                                                                   Seth Conner _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 21 of 42




             EXHIBIT 9
         Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 22 of 42


                                                OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: Marty Scott
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state)
         Jacksonville, FL                   from on or about (start date) ___19-Feb_______ to
         on or about (end date) ____19-Apr___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 12/2/2019 at 12:27 (Date Signed)
                                                                   MartyScott _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 23 of 42




           EXHIBIT 10
         Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 24 of 42


                                                OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: Derrick Vaz
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state) Long
         Island City, NY                    from on or about (start date) ___Nov-18_______ to
         on or about (end date) ____Nov-19___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 12/2/2019 at 13:52 (Date Signed)
                                                                   DERRICK VAZ _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 25 of 42




           EXHIBIT 11
         Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 26 of 42


                                                OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: Macrnick Richard
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state) Hialeah,
         FL                                  from on or about (start date) ___2017_______ to
         on or about (end date) ____2018___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 12/2/2019 at 18:13 (Date Signed)
                                                                   Marcnick Richard _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 27 of 42




           EXHIBIT 12
         Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 28 of 42


                                                OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: David Hayes
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state) Hilton
         Head, SC                            from on or about (start date) ___Feb-17_______ to
         on or about (end date) ____Jun-18___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 12/2/2019 at 18:42 (Date Signed)
                                                                   David Hayes _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 29 of 42




           EXHIBIT 13
         Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 30 of 42


                                                OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: Moises Calatayu
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state) Coconut
         Creek, FL                           from on or about (start date) ___May-19_______
         to on or about (end date) ____Aug-19___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 12/2/2019 at 19:46 (Date Signed)
                                                                   Moises Calatayu _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 31 of 42




           EXHIBIT 14
         Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 32 of 42


                                                OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: Adam L Brown
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state)
         Jacksonville, FL                     from on or about (start date) ___3/12/2018_______
         to on or about (end date) ____3/12/2019___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 12/2/2019 at 20:19 (Date Signed)
                                                                   Adam Brown _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 33 of 42




           EXHIBIT 15
         Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 34 of 42


                                                OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: Jason Barrett
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state) Boynton
         Beach, FL                           from on or about (start date) ___Sep-17_______ to
         on or about (end date) ____Mar-18___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 12/2/2019 at 22:52 (Date Signed)
                                                                   jBarrett _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 35 of 42




           EXHIBIT 16
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 36 of 42
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 37 of 42




           EXHIBIT 17
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 38 of 42
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 39 of 42




           EXHIBIT 18
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 40 of 42
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 41 of 42




           EXHIBIT 19
Case 3:19-cv-01484-WHA Document 111 Filed 12/02/19 Page 42 of 42
